—Order unanimously reversed on the law without costs, motion denied, cross motion granted and complaint dismissed. Memorandum: Defendant newspaper incorrectly reported, in a story written by defendant reporter, that plaintiff had pleaded guilty to a felony when, in fact, plaintiff had pleaded guilty to a misdemeanor. In this libel action, Supreme Court erred in granting plaintiffs motion for summary judgment on the issue of liability and in denying defendants’ cross motion for summary judgment dismissing the complaint. Even assuming, arguendo, that plaintiff is a private rather than a public figure, we conclude that plaintiff failed to present evidence in support of the motion sufficient to establish that defendants “had acted in a grossly irresponsible manner, an essential element of his cause of action” (Alicea v Ogden Newspapers, 115 AD2d 233, affd 67 NY2d 862; see also, Chapadeau v Utica Observer-Dispatch, 38 NY2d 196, 199), nor did he raise an issue of fact sufficient to defeat the cross motion. In light of our determination, we do not reach the additional arguments raised by defendants. (Appeal from Order of Supreme Court, Erie County, Notaro, J. — Summary Judgment.) Present — Green, J. P., Lawton, Pigott, Jr., Hurlbutt and Callahan, JJ.